Order entered March 1, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00238-CV

                          IN RE STEVEN C. PHILLIPS, Relator

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-03974

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS this petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE